Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 739*—when question of assumed risk properly left to the jury. In an action by an inexperienced servant for injuries, the question whether the plaintiff in the absence of warning and explanation understood and appreciated the danger which resulted in his injury, held properly left to the jury where there was no contention that the danger was not obvious, but there was a dispute and a conflict in the evidence as to what opportunities of observation and what experience plaintiff had concerning the operation of a similar machine the plaintiff used. 2. Master and servant, § 739*—rule as to when assumption of risk becomes a question of laxo. On question when the assumption of risk by plaintiff is for the court as a matter of law and not a question of fact to be left to the jury, rule expressed in Grace & Hyde Co. v. Sanborn, 124 Ill. App. 472, quoted as stating the rule of law in this State. 3. Master and servant, § 695*—when verdict sustained by the evidence. In an action by a servant for injuries sustained because of the failure of defendant to warn plaintiff of the dangers of operating a machine, a verdict for plaintiff held sustained by the evidence. 4. Master and servant, § 802*—instructions as to warning of servants of dangers. Instructions as to duty of employer to instruct servants of immature age as to the dangers of the employment and as to the care required to be exercised by such servant, held proper in connection with other instructions on the subjects of contributory negligence and assumption of risks. 5. Master and servant, § 1491*—when exclusion of evidence offered not reversible error. In an action by a servant for personal injuries, exclusion of evidence offered by the defendant to the effect that plaintiff, though an orphan, had friends rather than was destitute of them, held not reversible error.